DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/17/2022 has been entered.
Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. Regarding the claims 1, 6 and 13, the applicant argues the rejection under 35 U.S.C 102(a)(1) is improper over Takahara US Patent 5875008 because Takahara fails to teach or suggest “a third layer which is a transparent electrode layer placed between the optically active layer and the transparent film layer, wherein the transparent electrode layer includes an index matched indium tin oxide (IMITO) material having a refractive index selected to reduce both reflections from a first interface between the optical active layer and the transparent electrode layer and from a second interface between the transparent film layer and the transparent electrode layer” in claims 1 and 6 because firstly, Takehara’s invention is mainly to improve color purity or hue quality by using liquid crystal panels without using polarizers, so that Takahara has different structures and features from the system described in the current application; Secondly, the anti-reflection film 178 is placed between a light modulate layer and an array electrode, not between an optical active layer and an transparent film layer. Third, the three-layer anti-reflection film 178 is different from the IMITO layer described in claims 1 and 6 because the current application can be used a single layer of IMITO formed by sputtering with a tilted angle or with different size of particle of ITO. In addition, Takahara fails to teach or suggest “a second layer which is a transparent film layer that has at least one film/air interface, wherein the film/air interface is coated with an anti-reflective coating configured to reduce reflection from the film/air interface of the transparent film layer” because Takahara discloses anti-reflection film between a LC layer and a transparent plate (see fig.15). The Examiner respectfully disagrees. 
Regarding applicant’s first argument, the claim limitations of claims 1, 6 and 13 does not cited the different structures and features argued by the applicant, so that argument is irrelative, and the structure of Takahara still teach the claim limitations of at least claims 1, 6 and 13;
 Regarding applicant’s second argument, Takahara teaches the anti-reflection film 178 is placed between an optical active layer (180, PDLC, col.7, lines 36-40) and an transparent film layer (172, a glass substrate, col.13, lines 18-20), the layer 172 is not an array electrode; and
Regarding applicant’s third argument, “a single layer of IMITO formed by sputtering with a tilted angle or with different size of particle of ITO” is not cited in claims 1, 6 and 13, so that argument is irrelative, and the three-layer anti-reflection film 178 is interpreted as an IMITO in at least claims 1, 6 and 10.
Also, Takahara discloses a switchable panel apparatus in at least figs.14, 15 and 22-25, comprising: a third layer (178) which is a transparent electrode layer (col.16, lines 21-28) placed between the optically active layer (180) and the transparent film layer (172)(see figs.14 and 15), wherein the transparent electrode layer (178, col.16, lines 21-28) includes an index matched indium tin oxide (IMITO) material (col.16, lines 21-28) having a refractive index selected (see table 1 to table 4 in col.16 and col.17) to reduce both reflections from a first interface (see figs.14 and 15) between the optical active layer (180, col.7, lines 36-40) and the transparent electrode layer and from a second interface (see figs.14 and 15) between the transparent film layer (172, col.13, lines 18-20) and the transparent electrode layer (see figs.14, 15, 22-25, and col.16, lines 21-col.17 lines 65 and table 1 to table 4, disclose the transparent electrode layer 178 is an anti-reflection film placed between the optically active layer and the transparent film layer and the transparent electrode layer 178 has a refractive index selected to reduce both reflections from a first interface between the optical active layer and the transparent electrode layer and from a second interface between the transparent film layer and the transparent electrode layer) for the purpose of preventing reflection at the interface (col. 16, line 27) and obtaining very high anti-reflection effect (col. 16, lines 30-35).
In addition, Takahara does disclose “a second layer (179) which is a transparent film layer (a transparent plate, col.13, line 31) that has at least one film/air interface (see fig.15), wherein the film/air interface is coated with an anti-reflective coating (177) configured to reduce reflection from the film/air interface of the transparent film layer (see fig.15)” because the anti-reflective film 177 is an addition anti-reflective film from the anti-reflective film 178 (see fig.15).
Therefore, The Examiner maintains the rejection. 

In addition, Applicant’s arguments with respect to at least independent claims 1, 6 and 13 have been considered, but are not persuasive. The new ground of rejection cites Takahara US Patent 5875008 instead of Smith US 2009/0257113 as teaching the amended claim limitations in at least independent claims 1, 6 and 13 for the Primary reference Wang US 2014/0300830.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6, the clam limitation “installing a switchable panel apparatus on a system” is not described in the specification.
Also, dependent claims 7-12 are rejected by virtue of their dependency.

Specification
The disclosure is objected to because of the following informalities: 
Para.35, lines 5 and 6, two phases “reflective index” should be “refractive index”; and 
Para.55, line 4, two phases “air layer 510” should be “air layer 610”.
There are maybe other typos throughout the specification.
Appropriate correction is required.


Drawings
The drawings are objected to because in fig.7, two elements 410 should be 510, two elements 420 should be 520, two elements 520 should be 620, and two elements 260 should be point to the glass surface of 230 (see para.55, two phases “air layer 510” should be “air layer 610”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 6, 7, 11, 12 and 13 objected to because of the following informalities:
Claims 1, 6 and 13, the claim limitations “a first layer which is an optically active layer comprising a material selected from the group consisting of: a liquid crystal microdroplet material; a suspended particle material; an electrochromic material; and a thermochromic material,” should be “a first layer which is an optically active layer comprising a material selected from the group consisting of: a liquid crystal microdroplet material, a suspended particle material, an electrochromic material, and a thermochromic material,”;
Claims 2 and 7, the claim limitations “the fifth layer comprising a material selected from the group consisting of: polyvinyl butyral (PVB); ethylene vinyl acetate (EVA); thermoplastic polyurethane (TPU); and a polymer formed from a liquid resin.” should be “the fifth layer comprising a material selected from the group consisting of: polyvinyl butyral (PVB), ethylene vinyl acetate (EVA), thermoplastic polyurethane (TPU), and a polymer formed from a liquid resin.”;
Claim 6, line 3, the word “said” should be “the” for the purpose of consistency.
Claim 11, line 1, the phase “the switchable panel” should be “the switchable panel aparatus”
Claim 12, the claim limitations “an exterior surface is coated with an anti-reflective coating” should be “an exterior surface of the at least one glass layer is coated with an anti-reflective coating”; and
Claim 13, line 1, the phase “a switchable film apparatus” should be “a switchable panel apparatus”, and lines 8 and 9, the phase “anti-reflective coating” should be “an anti-reflective coating”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8,11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahara US Patent 5875008.
Regarding claim 1, Takahara discloses a switchable panel apparatus having reduced reflection, in at least figs.14, 15, 22-25, 5A and 5B, comprising: 
a first layer (180) which is an optically active layer comprising a material selected from the group consisting of: a liquid crystal microdroplet material (PDLC, col.7, lines 36-40), a suspended particle material, an electrochromic material, and a thermochromic material, the optically active layer changeable in transmittance in response to a change of applied electrical voltage (see figs.5A and 5B); 
a second layer (172) which is a transparent film layer (a glass substrate, col.13, lines 18-20); 
a third layer (178) which is a transparent electrode layer (col.16, lines 21-28) placed between the optically active layer and the transparent film layer (see figs.14 and 15), wherein the transparent electrode layer includes an index matched indium tin oxide (IMITO) material (col.16, lines 21-28) having a refractive index selected (see table 1 to table 4 in col.16 and col.17) to reduce both reflections from a first interface (see figs.14 and 15) between the optical active layer and the transparent electrode layer and from a second interface (see figs.14 and 15) between the transparent film layer and the transparent electrode layer (see figs.14, 15 and 22-25, and col.16, lines 21-col.17 lines 65 and table 1 to table 4, disclose the layer 178 is an anti-reflection film placed between the optically active layer and the transparent film layer and the layer 178 has a refractive index selected to reduce both reflections from a first interface between the optical active layer and the transparent electrode layer and from a second interface between the transparent film layer and the transparent electrode layer).
Regarding claim 2, Takahara discloses the switchable panel apparatus further comprises: a fourth layer (179) which is a transparent outer layer (a transparent plate, col.13, line 31) that has at least one outer surface that is a solid/air interface (see figs.14 and 15), and 
a fifth layer (181a or 181b) that is transparent and is in contact with the transparent film layer and the transparent outer layer (see figs.14 and 15), the fifth layer comprising a material selected from the group consisting of: polyvinyl butyral (PVB); ethylene vinyl acetate (EVA); thermoplastic polyurethane (TPU); and a polymer formed from a liquid resin (col.13, lines 17-22).  
Regarding claim 3, Takahara discloses the switchable panel apparatus further comprises a fourth layer (179) which is a transparent outer layer (a transparent plate, col.13, line 31) that has at least one outer surface that is a solid/air interface (see figs.14 and 15), and the outer surface is treated with an anti-reflective coating (177).  
Regarding claim 6, Takahara discloses a method for using a switchable panel apparatus having reduced reflection, in at least figs.13, 14, 15, 22-25, 5A and 5B, comprising: 
installing a switchable panel apparatus on a system (see fig.13), the switchable panel apparatus comprising: 
a first layer (180) which is an optically active layer comprising a material selected from the group consisting of: a liquid crystal microdroplet material (PDLC, col.7, lines 36-40), a suspended particle material, an electrochromic material, and a thermochromic material, the optically active layer changeable in transmittance in response to a change of applied electrical voltage (see figs.5A and 5B); 
a second layer (172) which is a transparent film layer (a glass substrate, col.13, lines 18-20); 
a third layer (178) which is a transparent electrode layer (col.16, lines 21-28) placed between the optically active layer and the transparent film layer (see figs.14 and 15), wherein the transparent electrode layer includes an index matched indium tin oxide (IMITO) material (col.16, lines 21-28) having a refractive index selected (see table 1 to table 4 in col.16 and col.17) to reduce both reflections from a first interface (see figs.14 and 15) between the optical active layer and the transparent electrode layer and from a second interface (see figs.14 and 15) between the transparent film layer and the transparent electrode layer (see figs.14, 15 and 22-25, and col.16, lines 21-col.17 lines 65 and table 1 to table 4, disclose the layer 178 is an anti-reflection film placed between the optically active layer and the transparent film layer and the layer 178 has a refractive index selected to reduce both reflections from a first interface between the optical active layer and the transparent electrode layer and from a second interface between the transparent film layer and the transparent electrode layer).
Regarding claim 7, Takahara discloses the switchable panel apparatus further comprises: a fourth layer (179) which is a transparent outer layer (a transparent plate, col.13, line 31) that has at least one outer surface that is a solid/air interface (see figs.14 and 15), and 
a fifth layer (181a or 181b) that is transparent and is in contact with the transparent film layer and the transparent outer layer (see figs.14 and 15), the fifth layer comprising a material selected from the group consisting of: polyvinyl butyral (PVB); ethylene vinyl acetate (EVA); thermoplastic polyurethane (TPU); and a polymer formed from a liquid resin (col.13, lines 17-22).  
Regarding claim 8, Takahara discloses the switchable panel apparatus further comprises a fourth layer (179) which is a transparent outer layer (a transparent plate, col.13, line 31) that has at least one outer surface that is a solid/air interface (see figs.14 and 15), and the outer surface is coated with an anti-reflective coating (177).  
Regarding claim 11, Takahara discloses the switchable panel apparatus comprises at least one transparent film layer (179 or 17) and at least one glass layer (172) and at least one interlayer (181a), wherein the interlayer is placed in contact between the transparent film layer with an film/interlayer interface and the glass layer with an interlayer/glass interface (see fig.14 or fig.15).  
Regarding claim 13, Takahara discloses a switchable panel apparatus having reduced reflection, in at least figs.15, 5A and 5B, comprising: 
a first layer (180) which is an optically active layer comprising a material selected from the group consisting of: a liquid crystal microdroplet material (PDLC, col.7, lines 36-40), a suspended particle material, an electrochromic material, and a thermochromic material, the optically active layer changeable in transmittance in response to a change of applied electrical voltage (see figs.5A and 5B); and
a second layer (179) which is a transparent film layer (a transparent plate, col.13, line 31) that has at least one film/air interface (see fig.15), wherein the film/air interface is coated with an anti-reflective coating (177) configured to reduce reflection from the film/air interface of the transparent film layer (see fig.15); and 
a third layer (178) that includes an index matched indium tin oxide (IMITO) transparent electrode (col.16, lines 21-28), placed between the optical active layer and the transparent film layer (see fig.15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2014/0300830 in view of Takahara US Patent 5875008.
Regarding claim 1, Wang discloses a switchable panel apparatus having reduced reflection, in at least figs.1-3, comprising: 
a first layer (110) which is an optically active layer comprising a material selected from the group consisting of: a liquid crystal microdroplet material (para.42), a suspended particle material, an electrochromic material, and a thermochromic material, the optically active layer changeable in transmittance in response to a change of applied electrical voltage (para.76); 
a second layer (130) which is a transparent film layer (para.42); 
a third layer (120) which is a transparent electrode layer (para.42) placed between the optically layer and the transparent film layer (see figs.1-3).
Wang does not explicitly disclose the transparent electrode layer includes an index matched indium tin oxide (IMITO) material having a refractive index selected to reduce both reflections from a first interface between the optical active layer and the transparent electrode layer and from a second interface between the transparent film layer and the transparent electrode layer.
Takahara discloses a switchable panel apparatus in at least figs.14, 15 and 22-25, comprising: the transparent electrode layer (178, col.16, lines 21-28) includes an index matched indium tin oxide (IMITO) material (col.16, lines 21-28) having a refractive index selected (see table 1 to table 4 in col.16 and col.17) to reduce both reflections from a first interface (see figs.14 and 15) between the optical active layer (180, col.7, lines 36-40) and the transparent electrode layer and from a second interface (see figs.14 and 15) between the transparent film layer (172, col.13, lines 18-20) and the transparent electrode layer (see figs.14, 15, 22-25, and col.16, lines 21-col.17 lines 65 and table 1 to table 4, disclose the transparent electrode layer 178 is an anti-reflection film placed between the optically active layer and the transparent film layer and the transparent electrode layer 178 has a refractive index selected to reduce both reflections from a first interface between the optical active layer and the transparent electrode layer and from a second interface between the transparent film layer and the transparent electrode layer) for the purpose of preventing reflection at the interface (col. 16, line 27) and obtaining very high anti-reflection effect (col. 16, lines 30-35).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the transparent electrode layer includes an index matched indium tin oxide (IMITO) material having a refractive index selected to reduce both reflections from a first interface between the optical active layer and the transparent electrode layer and from a second interface between the transparent film layer and the transparent electrode layer as taught by Takahara in the switchable panel apparatus of Wang for the purpose of preventing reflection at the interface and obtaining very high anti-reflection effect.
Regarding claim 2, Wang discloses the switchable panel apparatus further comprises: a fourth layer (230) which is a transparent outer layer that has at least one outer surface that is a solid/air interface (260, see figs.2 and 3); and  
a fifth layer (220) that is transparent and is in contact with the transparent film layer and the transparent outer layer (see figs.1-2), the fifth layer comprising a material selected from the group consisting of: polyvinyl butyral (PVB), ethylene vinyl acetate (EVA), thermoplastic polyurethane (TPU), and a polymer formed from a liquid resin (para.43).  
Regarding claim 3, Wang discloses the switchable panel apparatus further comprises a fourth layer (230) which is a transparent outer layer that has at least one outer surface that is a solid/air interface (260, see figs.2 and 3), and the outer surface is treated with an anti-reflective coating (para.46).  
Regarding claim 4, Wang discloses the switchable panel apparatus further comprises a fourth layer (230) which is a transparent outer layer that has at least one outer surface that is a solid/air interface (260, see fig.3), and the transparent outer layer is spaced apart from and coupled to the transparent film layer by an air gap (310)(see figs.3 and 1).  
Regarding claim 5, Wang discloses the transparent film layer further comprises a solid/air interface (160)(see figs.1 and 3) that is treated with an anti-reflective coating (para.46) configured to reduce reflection from the solid/air interface of the transparent film layer (para.46).  
Regarding claim 6, Wang discloses a method for using a switchable panel apparatus having reduced reflection, in at least figs.1-3, 12a, 12b, 18 and 19, comprising: 
installing a switchable panel apparatus (100, para.90 or 1920, para.91) on a system (see figs.12a, 12b, 18 and 19), the switchable panel apparatus comprising: 
a first layer (110) which is an optically active layer comprising a material selected from the group consisting of: a liquid crystal microdroplet material (para.42), a suspended particle material, an electrochromic material, and a thermochromic material, the optically active layer changeable in transmittance in response to a change of applied electrical voltage (para.76); 
a second layer (130) which is a transparent film layer (para.42); 
a third layer (120) which is a transparent electrode layer (para.42) placed between the optically layer and the transparent film layer (see figs.1-3).
Wang does not explicitly disclose the transparent electrode layer includes an index matched indium tin oxide (IMITO) material having a refractive index selected to reduce both reflections from a first interface between the optical active layer and the transparent electrode layer and from a second interface between the transparent film layer and the transparent electrode layer.
Takahara discloses a method for using a switchable panel apparatus in at least figs.13-15 and 22-25, comprising: the transparent electrode layer (178, col.16, lines 21-28) includes an index matched indium tin oxide (IMITO) material (col.16, lines 21-28) having a refractive index selected (see table 1 to table 4 in col.16 and col.17) to reduce both reflections from a first interface (see figs.14 and 15) between the optical active layer (180, col.7, lines 36-40) and the transparent electrode layer and from a second interface (see figs.14 and 15) between the transparent film layer (172, col.13, lines 18-20) and the transparent electrode layer (see figs.13-15, 22-25, and col.16, lines 21-col.17 lines 65 and table 1 to table 4, disclose the transparent electrode layer 178 is an anti-reflection film placed between the optically active layer and the transparent film layer and the transparent electrode layer 178 has a refractive index selected to reduce both reflections from a first interface between the optical active layer and the transparent electrode layer and from a second interface between the transparent film layer and the transparent electrode layer) for the purpose of preventing reflection at the interface (col. 16, line 27) and obtaining very high anti-reflection effect (col. 16, lines 30-35).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the transparent electrode layer includes an index matched indium tin oxide (IMITO) material having a refractive index selected to reduce both reflections from a first interface between the optical active layer and the transparent electrode layer and from a second interface between the transparent film layer and the transparent electrode layer as taught by Takahara in the method for using a switchable panel apparatus of Wang for the purpose of preventing reflection at the interface and obtaining very high anti-reflection effect.
Regarding claim 7, Wang discloses the switchable panel apparatus further comprises: a fourth layer (230) which is a transparent outer layer that has at least one outer surface that is a solid/air interface (260, see figs.2 and 3); and  
a fifth layer (220) that is transparent and is in contact with the transparent film layer and the transparent outer layer (see figs.1-2), the fifth layer comprising a material selected from the group consisting of: polyvinyl butyral (PVB), ethylene vinyl acetate (EVA), thermoplastic polyurethane (TPU), and a polymer formed from a liquid resin (para.43).  
Regarding claim 8, Wang discloses the switchable panel apparatus further comprises a fourth layer (230) which is a transparent outer layer that has at least one outer surface that is a solid/air interface (260, see figs.2 and 3), and the outer surface is coated with an anti-reflective coating (para.46).  
Regarding claim 9, Wang discloses the transparent film layer further comprises a solid/air interface (160)(see fig.1) that is treated with an anti-reflective coating (para.46) configured to reduce reflection from the solid/air interface of the transparent film layer (para.46).  
Regarding claim 10, Wang discloses the transparent electrode layer is placed in contact between the first layer and the second layer (fig.1), the switchable panel apparatus further comprises a fourth layer (230) which is a transparent outer layer that has at least one outer surface that is a solid/air interface (260, see figs.2 and 3), and the fourth layer comprises a transparent glass (para.43).
Regarding claim 11, Wang discloses the switchable panel apparatus comprises at least one transparent film layer (130) and at least one glass layer (230) and at least one interlayer (220), wherein the interlayer is placed in contact between the transparent film layer with a film/interlayer interface (240, see fig.2) and the glass layer with an interlayer/glass interface (250, see fig.2).  
Regarding claim 12, Wang discloses an exterior surface of the at least one glass layer is coated with an anti-reflective coating (para.46).
Regarding claim 13, Wang discloses a switchable film apparatus having reduced reflection, in at least figs.1-3, comprising: 
a first layer (110) which is an optically active layer comprising a material selected from the group consisting of: a liquid crystal microdroplet material (para.42), a suspended particle material, an electrochromic material, and a thermochromic material, the optically active layer changeable in transmittance in response to a change of applied electrical voltage (para.76); and
a second layer (130) which is a transparent film layer (para.42) that has at least one film/air interface (160, see fig.1), wherein the film/air interface is coated with an anti-reflective coating (para.46, the surface of the layer 130 is the surface of the layer 100 because the layer 130 is part of the layer 100 as shown in fig.1) configured to reduce reflection from the film/air interface of the transparent film layer (para.46); and 
a third layer (120) that includes a transparent electrode (para.42), placed between the optically active layer and the transparent film layer (see fig.1).
Wang does not explicitly disclose the transparent electrode is an index matched indium tin oxide (IMITO) transparent electrode.
Takahara discloses a switchable panel apparatus in at least figs.14, 15 and 22-25, comprising: the transparent electrode (178, col.16, lines 21-28) is an index matched indium tin oxide (IMITO) transparent electrode (col.16, lines 21-28) for the purpose of preventing reflection at the interface (col. 16, line 27) and obtaining very high anti-reflection effect (col. 16, lines 30-35).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the transparent electrode is an index matched indium tin oxide (IMITO) transparent electrode as taught by Takahara in the switchable panel apparatus of Wang for the purpose of preventing reflection at the interface and obtaining very high anti-reflection effect.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/           Primary Examiner, Art Unit 2871